


EXHIBIT 10.32


Student Purchasing Program Venture Agreement
 
THIS AGREEMENT made effective as of the ___ day of September, 2010 between
SHEERVISION, INC., a Delaware corporation with an address at 4030 Palos Verdes
Drive North, Suite 104, Rolling Hills Estates, CA 90274 (“SheerVision”) and
ASSURANCE FUNDING SOLUTIONS, LLC, a Texas limited liability company with an
address at  15400 Knoll Trail Drive, Suite 336, Dallas, Texas 75248
(“Assurance”).


WHEREAS, SheerVision engages in the design, manufacture, marketing, and sale of
surgical loupes, light systems, and related optical products for the dental,
medical, and veterinary markets worldwide (the “Products”);


WHEREAS, SheerVision currently sells Products to students and other customers
primarily at dental, medical and veterinary schools whereby the customers either
purchase the Products in full at the time of purchase or over a three month
period because due to SheerVision’s current capital structure it is unable to
offer an extended payment plan;


WHEREAS, SheerVision would like to increase its sales by offering a Student
Purchasing Program whereby prospective purchasers of Products may purchase the
Products by making payments over an extended period of time rather than paying
for the Products in full at the time of purchase or over a three month period;


WHEREAS, Assurance provides capital, financial, marketing and employment
services to assist companies in the expansion and development of their business;


WHEREAS, Assurance and SheerVision wish to enter into a business venture
pursuant to the terms and conditions of this agreement whereby SheerVision can
increase its sales through extended payment plans whereby Assurance will assist
in funding the program;


NOW, THEREFORE, to that end and in consideration of the premises covenants and
agreements set forth below, and the mutual benefits to be derived from this
Security Agreement, and other good and valuable consideration, the parties
hereto agree as follows:


1.  
Purpose.  The business of this venture shall be to increase the sales of
SheerVision through the use of Assurance’s funding capabilities so that students
can purchase Products through extended payment plans allowing the student to pay
off the total purchase price of the Product over a 6 to 12 month period.



2.  
Term of the Agreement.   The term of this Agreement and venture shall be for two
(2) years from the date first written above.  Any party may terminate this
Agreement by virtue of the default of the other party, provided it gives prior
written notice including notice of the default complained of and such default
remains uncured for seven (7) days. All obligations of the parties with respect
to any Student Accounts (as defined below) purchased prior to the termination of
this agreement shall remain in full force and effect until same have been fully
paid in accordance with the terms of the Purchase Order (as defined below) and
this Agreement.



3.  
General Definitions.  The following terms not otherwise defined herein shall
have the following meanings:



“Assurance Initial Payment” means the Product down payment due from Assurance to
SheerVision upon the execution of a Purchase Order.


 
 

--------------------------------------------------------------------------------

 
“Customer Account” means any right to payment or payments from a student or
other customer that purchases Product from SheerVision wherein the purchase
price is to be paid over a six to twelve month period.


“Payment Schedule” means the schedule or schedules attached hereto as Exhibit A
detailing the manner and amounts that the Student Account will be collected and
paid from and to the parties.


“Purchase Order” means the invoice, purchase order or other evidence of sale and
all documents a part thereof in connection with the sale of any Product to a
Student Account.


“Purchase Price” means the total purchase price of the Product exclusive of any
sales tax that SheerVision is obligated to charge and thereby collect.


“Sale Date” means the date in which SheerVision first processes a customer’s
credit card pursuant to the Purchase Order associated with a Customer Account.


4.  
Processing Purchase Orders and Student Accounts.   Within three (3) days of
the  Sale Date of Product to a Customer Account, SheerVision shall submit a true
and correct copy of the Purchase Order to Assurance via facsimile or electronic
mail.  Within three days of Assurance’s receipt of the Purchase Order, Assurance
will pay to SheerVision the Assurance Initial Payment in accordance with the
Payment Schedule.  Thereafter, SheerVision shall collect, process and account
for all credit card payments made by a Student Account in accordance with the
terms of this Agreement and the Payment Schedule.  It is the understanding of
the parties that each purchase of Product by a Student will be secured by an
active and good standing nationally recognized credit or charge card from the
purchaser that SheerVision is authorized to take as payment for Product.



5.  
Returns.  SheerVision shall maintain its customary and ordinary return policies
in connection with the sale and delivery of Product with respect to all of its
sales.  In the event that the customer of a Student Account make a return in
accordance with SheerVision’s return policy SheerVision shall immediately notify
Assurance of such return, but in no event later than three days (each, a “Return
Account”) .  The parties further agree that in the event of the return they will
net all payments due and owing under this Agreement under other Student Accounts
so that Assurance is credited back the Assurance Initial Payment previously made
on the Return Account.



6.  
Responsibility to Pay Sales Tax.  It is the parties’ understanding that it is
and always shall be SheerVision’s responsibility to charge, collect and process
all sales and use taxes imposed or required to be imposed by any taxing
authority in connection with the sale of Product to a Student Account.



7.  
Expenses.  Each of the parties shall bear their own expenses as it relates to
their duties, rights and obligations under this Agreement except that it is the
understanding of the parties that Assurance will not be liable for or obligated
for any expenses incurred by SheerVision in the sale of Product in connection
with a Student Account, including, but not limited to, any credit card
processing fees, marketing expenses or commissions.



8.  
Default of a Customer Accounts.  Within three (3) days of discovering or
otherwise being notified that the end purchaser of a Customer Account has or is
going to default upon a payment due under the Purchase Order (a “Default”),
SheerVision shall provide Assurance with written notice of such default (each a
“Default Account”).  In the event that the Default of a Default Account occurs
within the three first three payments due under the Purchase Order (an “Early
Default”), it is the parties understanding that SheerVision shall bear the risk
of loss associated with these accounts.  Accordingly, in the event of an Early
Default the parties will take all necessary steps to ensure that they will net
all payments due and owing under this Agreement under other Student Accounts so
that Assurance is credited back the Assurance Initial Payment previously made on
the Early Default Account.  Thereafter, all rights, title and remedies of
SheerVision under the Purchase Order shall remain the sole and exclusive
property of SheerVision. In the event that a Default occurs at any time
subsequent to the third payment due under the Purchase Order (a “Subsequent
Default”), it is the parties understanding that Assurance shall bear the risk of
loss associated with these accounts.  Therefore, in the event of a Subsequent
Default and only after receiving proper notice thereof, Assurance will remit to
SheerVision within three (3) days the outstanding balance due under the
corresponding Purchase Order less a ten percent (10%) collection
allowance.  Upon payment, SheerVision will take all necessary steps and actions
required to assign any and all of its rights or claims against the Student
Account purchaser to Assurance.  In addition to the foregoing, SheerVision will
take all reasonable and necessary steps to contact the Student Account purchaser
on Assurance’s behalf in order to collect the outstanding balance.



 
 

--------------------------------------------------------------------------------

 
9.  
Duty to Cooperate.   The parties herein covenant and agree that each shall
cooperate with the other and take all reasonable actions necessary to carry out
the Purpose of this Agreement.



10.  
Books and Records.   SheerVision shall keep adequate books and records at its
place of business, setting forth a true and accurate account of all business
transactions arising out of and in connection with the conduct of this
venture.  Notwithstanding, Assurance may from time to time request either a
reasonable accounting or may from time to time be permitted to inspect the books
and records of SheerVision upon reasonable notice.



11.  
Exclusivity.   SheerVision agrees that it shall not enter into any venture or
agreement during the term of this Agreement with any third party whereby it
funds the sales of Product on any form of extended payment plan.



12.  
Independent Contractors.  The relationship between both parties established by
this Agreement is that of independent contractors, and nothing contained in this
Agreement shall be construed to give either party the power to direct and
control the day-to-day activities of the other.  Neither party is an agent,
representative or partner of the other party.  Neither party shall have any
right, power or authority to enter into any agreement for, or on behalf of, or
incur any obligation or liability of, or to otherwise bind, the other
party.  This Agreement shall not be interpreted or construed to create an
association, agency, joint venture or partnership between the parties or to
impose any liability attributable to such relationship upon either party.



13.  
General Provisions.



(a)  
Governing Law & Jurisdiction. This agreement and the parties’ actions under this
Agreement shall be governed by and construed under the laws of the state of New
York, without reference to conflict of law principles. The parties hereby
expressly consent to the jurisdiction and venue of the federal and state courts
within the state of New York. Each party hereby irrevocably consents to the
service of process in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to such party at its
address set forth in the preamble of this Agreement, such service to become
effective thirty (30) days after such mailing.

 
(b)  
Entire Agreement. This Agreement, including the attached exhibits, constitutes
the entire Agreement between both parties concerning this transaction, and
replaces all previous communications, representations, understandings, and
Agreements, whether verbal or written between the parties to this Agreement or
their representatives. No representations or statements of any kind made by
either party, which are not expressly stated in this Agreement, shall be binding
on such parties.

 
 
 

--------------------------------------------------------------------------------

 
(c)  
All Amendments in Writing. No waiver, amendment or modification of any
provisions of this Agreement shall be effective unless in writing and signed by
a duly authorized representative of the party against whom such waiver,
amendment or modification is sought to be enforced. Furthermore, no provisions
in either party’s purchase orders, or in any other business forms employed by
either party will supersede the terms and conditions of this Agreement.

 
(d)  
Notices. Any notice required or permitted by this Agreement shall be deemed
given if sent by registered mail, postage prepaid with return receipt requested,
addressed to the other party at the address set forth in the preamble of this
Agreement or at such other address for which such party gives notice hereunder.
Delivery shall be deemed effective three (3) days after deposit with postal
authorities. Notices may also be sent pursuant to a facsimile or through
electronic mail so long as a conforming copy of such communication is sent in
accordance with the proceeding sentence.

 
(e)  
Costs of Legal Action. In the event any action is brought to enforce this
Agreement, the prevailing party shall be entitled to recover its costs of
enforcement including, without limitation, attorneys’ fees and court or
arbitration costs.

 
(f)  
Inadequate Legal Remedy. Both parties understand and acknowledge that violation
of their respective covenants and Agreements may cause the other irreparable
harm and damage, that may not be recovered at law, and each agrees that the
other’s remedies for breach may be in equity by way of injunctive relief, as
well as for damages and any other relief available to the non-breaching party,
whether in law or in equity.

 
(g)  
Arbitration. Any dispute relating to the interpretation or performance of this
Agreement shall be resolved at the request of either party through binding
arbitration. Arbitration shall be conducted in New York County, New York in
accordance with the then-existing rules of the American Arbitration Association.
Judgment upon any award by the arbitrators may be entered by any state or
federal court having jurisdiction.

 
(h)  
Delay is Not a Waiver. No failure or delay by either party in exercising any
right, power or remedy under this Agreement, except as specifically provided in
this Agreement, shall operate as a waiver of any such right, power or remedy.

 


(i)  
Assignability & Binding Effect. Except as expressly set forth within this
Agreement, neither party may transfer or assign, directly or indirectly, this
Agreement or its rights and obligations hereunder without the express written
permission of the other party, not to be unreasonably withheld; provided,
however, that both parties shall have the right to assign or otherwise transfer
this Agreement to any parent, subsidiary, affiliated entity or pursuant to any
merger, consolidation or reorganization, provided that all such assignees and
transferees agree in writing to be bound by the terms of this Agreement prior to
such assignment or transfer. Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the parties hereto, their successors
and assigns.

 
(j)  
Non-Assignability & Binding Effect. Except as otherwise provided for within this
Agreement, neither party may assign any of its rights or delegate any of its
obligations under this Agreement to any third party without the express written
permission of the other. Any such assignment is deemed null and void.

 
(k)  
Certain Sections Invalid. If any provisions of this Agreement are held by a
court of competent jurisdiction to be invalid under any applicable statute or
rule of law, they are to that extent to be deemed omitted and the remaining
provisions of this Agreement shall remain in full force and effect.

 
(l)  
Headings. The titles and headings of the various sections and sections in this
Agreement are intended solely for convenience of reference and are not intended
for any other purpose whatsoever, or to explain, modify or place any
construction upon or on any of the provisions of this Agreement.

 
(m)  
Survival of Certain Provisions. The warranties and the indemnification and
confidentiality obligations set forth in the Agreement shall survive the
termination of the Agreement by either party for any reason.

 


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the parties hereto have executed this Agreement on the date
first above written.


SHEERVISION, INC.:                                               
                              ASSURANCE FUNDING SOLUTIONS, LLC








By:_____________________________                                               By:_____________________________
Name: Suzanne
Lewsadder                                                                      Name:
Beryl Zyskind
Title:  CEO                                                                                             
   Title:  Manager

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
 
PAYMENT SCHEDULES
 
 
12 Month Extended Payment Plan
 
 
In the event that Product is purchase on a Student Account whereby the Purchase
Order allows the student to make 12 payments, the parties agree that the student
shall be required to make payments and that all such payments shall be made and
distributed amongst the parties in accordance with the following schedule.
 
Purchase Price*
Payments by Customer
Payments to SheerVision (SV)
Payments by and to Assurance (AF)
First Payment
10%
100% of First Payment
0
Assurance Initial Payment
 
35% of Purchase Price paid to SV by AF
35% (to SV)
Second Payment
8.2%
42.5%
57.5%
Third Payment
8.2%
42.5%
57.5%
Fourth Payment
8.2%
42.5%
57.5%
Fifth Payment
8.2%
42.5%
57.5%
Sixth Payment
8.2%
42.5%
57.5%
Seventh Payment
8.2%
42.5%
57.5%
Eighth Payment
8.2%
42.5%
57.5%
Ninth Payment
8.2%
42.5%
57.5%
Tenth Payment
8.2%
42.5%
57.5%
Eleventh Payment
8.2%
42.5%
57.5%
Twelfth Payment
8.0%
42.5%
57.5%
Total
100%
   

 
* does not include sales tax.
 
 
The following table is meant to help explain and illustrate the above payment
schedule. For purposes of the table below we are assuming a Purchase Price of
$1,000.
 
Purchase Price-$1,000*
Payments by Customer
Payments to SheerVision (SV)
Payments by and to Assurance (AF)
First Payment
$100.00
$100.00
$0.00
Assurance Initial Payment
 
$350.00
($350.00)
Second Payment
$82.00
$34.85
$47.15
Third Payment
$82.00
$34.85
$47.15
Fourth Payment
$82.00
$34.85
$47.15
Fifth Payment
$82.00
$34.85
$47.15
Sixth Payment
$82.00
$34.85
$47.15
Seventh Payment
$82.00
$34.85
$47.15
Eighth Payment
$82.00
$34.85
$47.15
Ninth Payment
$82.00
$34.85
$47.15
Tenth Payment
$82.00
$34.85
$47.15
Eleventh Payment
$82.00
$34.85
$47.15
Twelfth Payment
$80.00
$34.00
$46
Total
$1,000.00
$832.50
$167.50

 
 
 

--------------------------------------------------------------------------------

 
9 Month Extended Payment Plan
 
 
In the event that Product is purchase on a Student Account whereby the Purchase
Order allows the student to make 9 payments, the parties agree that the student
shall be required to make payments and that all such payments shall be made and
distributed amongst the parties in accordance with the following schedule.
 
 


 
Purchase Price*
Payments by Customer
Payments to SheerVision (SV)
Payments by and to Assurance (AF)
First Payment
10%
100% of First Payment
0
Assurance Initial Payment
 
35% of Purchase Price paid to SV by AF
35% (to SV)
Second Payment
11.25%
42.5%
57.5%
Third Payment
11.25%
42.5%
57.5%
Fourth Payment
11.25%
42.5%
57.5%
Fifth Payment
11.25%
42.5%
57.5%
Sixth Payment
11.25%
42.5%
57.5%
Seventh Payment
11.25%
42.5%
57.5%
Eighth Payment
11.25%
42.5%
57.5%
Ninth Payment
11.25%
42.5%
57.5%
Total
100%
   

 
* does not include sales tax.
 
 


 
 
The following table is meant to help explain and illustrate the above payment
schedule. For purposes of the table below we are assuming a Purchase Price of
$595.
 
 


 
Purchase Price-$595*
Payments by Customer
Payments to SheerVision (SV)
Payments by and to Assurance (AF)
First Payment
$59.50
$59.50
$0.00
Assurance Initial Payment
 
$208.25
($208.25)
Second Payment
$66.94
$28.45
$38.49
Third Payment
$66.94
$28.45
$38.49
Fourth Payment
$66.94
$28.45
$38.49
Fifth Payment
$66.94
$28.45
$38.49
Sixth Payment
$66.94
$28.45
$38.49
Seventh Payment
$66.94
$28.45
$38.49
Eighth Payment
$66.94
$28.45
$38.49
Ninth Payment
$66.94
$28.45
$38.49
Total
$595.00
$495.34
$99.66

 


 

 
 

--------------------------------------------------------------------------------

 

 
6 Month Extended Payment Plan
 
 
In the event that Product is purchase on a Student Account whereby the Purchase
Order allows the student to make 12 payments, the parties agree that the student
shall be required to make payments and that all such payments shall be made and
distributed amongst the parties in accordance with the following schedule.
 
Purchase Price*
Payments by Customer
Payments to SheerVision (SV)
Payments by and to Assurance (AF)
First Payment
10%
100% of First Payment
0
Assurance Initial Payment
 
35% of Purchase Price paid to SV by AF
35% (to SV)
Second Payment
18.00%
42.5%
57.5%
Third Payment
18.00%
42.5%
57.5%
Fourth Payment
18.00%
42.5%
57.5%
Fifth Payment
18.00%
42.5%
57.5%
Sixth Payment
18.00%
42.5%
57.5%
Total
100%
   

 
* does not include sales tax.
 
 


 
 
The following table is meant to help explain and illustrate the above payment
schedule. For purposes of the table below we are assuming a Purchase Price of
$895.
 
 


 
Purchase Price-$895*
Payments by Customer
Payments to SheerVision (SV)
Payments by and to Assurance (AF)
First Payment
$89.50
$89.50
$0.00
Assurance Initial Payment
 
$313.25
($313.25)
Second Payment
$161.10
$68.47
$92.63
Third Payment
$161.10
$68.47
$92.63
Fourth Payment
$161.10
$68.47
$92.63
Fifth Payment
$161.10
$68.47
$92.63
Sixth Payment
$161.10
$68.47
$92.63
Total
$895.00
$745.09
$149.91

 


 



